Per Curiam.

The order appealed from should be affirmed on the opinion filed by the learned judge below. In view of the decisions in Collins v. Hydorn, 135 N. Y. 320, and Furlong v. Banta, 80 Hun, 248, the case of Anderson v. Third Ave. R. R. Co., 9 Daly, 487, cannot be followed, and the decision of Featherson v. Newburgh & C. Turnpike Co., 24 N. Y. Supp. 603, has no application.
Order affirmed, with ten dollars costs and disbursements.
Present: Freedmah and McAdam, JJ.
- Order affirmed, with ten dollars costs and disbursements.